Title: From John Adams to John Quincy Adams, 22 November 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Nov. 22 1815

I thank you for the Memoirs of Doctor Price. Though there is little in this Work which was new to me, except the Calvinism of the Doctors Father and Uncle. Yet I love to run over again the Passages of a Life which I esteemed and loved as one of the wisest and most benevolent of the human Race.
I Shall not review this Pamphlet, and have nothing to Say in praise or censure of it, except that Small portion which relates to me.
In page 158 Mr Morgan mentions a long Letter written by me to Dr Price; and he “does it off, with a Jerk.”
In the first place I Should be glad to be informed, by what rule of Civility Mr Morgan after the Example of Mr Belsham, finding private Letters in the Cabinet of a great and good Man after his Decease, written a quarter of a Century before by Friends in another Hemisphere still living; Letters written in the Utmost freedom of the unlimited Confidence of intimate Frienship: has published those Letters to the whole World in print, without the consent of the Writers.
Dr Disney took another course. Finding some transient Letters of mine among the Papers of Mr Hollis, he would not print them without my Knowledge. He wrote to me and though I had forgotten the Letters I Submitted them to his discretion. I should have done the Same to Mr Morgan, or rather I Should have enjoined upon him to print the whole Letter, or omit it altogether. If he had inserted the Letter entire, I Should have troubled him nor myself no any more about it.
I Shall not attempt a Justification Apology or explaination. The History of the World is too awfull a commentary upon that Letter, for twenty five Years.
In page 159 Mr Morgan says “Dr Price had every Reason to entertain a very different Opinion from that of Mr Adams.”
Here I differ materially from the opinion of Mr Morgan. Dr Price instead of having “every Reason” to support his opinion, wanted many.
1. He wanted Knowlege of the French Nation. He had never been in France. He  could neither Speak read or understand their Language. He read none of their Journals Gazettes or Pamplets. He knew not, that in a population of five and twenty Millions there were not more than five hundred thousands who could read. Had he known this he would have Seen intuitively, the impossibility of establishing a free Government in the form of a representative Democracy in a Single Assembly.
2 Dr Price knew not the hatred of a popular Prince of the Blood of the Second Order, whose property Influence and Power were very great, against the Princes of the first. Had he known this he might have trembled for the King, as I did. And more Still if he had known the Envy of Some if not all of the Families of highest Quality, most important Dignities most Splendid Wealth and extensive influence, against the King and his Brothers.
3 Dr Price had not human Nature in favour of his Opinion. This was wholly against it.
4. The History and Experience of Mankind were not favourable to him. In no part of the World, nor in any Age of it, had there ever been an Example of a Revolution of a great Nation from Monarchy to free Government.
5 The French constitution of 1789 was not a reason in Support of his Opinion. On the contrary it was a conclusive reason against it. Notwithstanding the excellent Moral Maxims and political Principles with which that Constitution was enriched; there was no organization of Power to Secure obedience to those Maxims and Principles. The sovereign Legislative Power was in a Single, popular, representative Assembly: The Sovereign Executive Power in an hereditary Monarch. It is no exageration to Say that these Powers were natural Ennemies: mutually Jealous of each other; each afraid of Encroachments from the other; each eager to encroach upon the other. Dr Price ought to have compared that Constitution to two Gentlemen contending for an Election in one of the potwallaping Burroughs; or if this Emblem was too low he might have compared to another too high, the Manichean System of two equal Independent Principles, one good, the other Evil: both eternally Struggling to counteract each other. Another similitude occurred to me: When Tallerande asked me, what I thought of the King in that Constitution? I answered he was Daniel in the Lyons Den: if he ever escaped alive, it must be by Miracle. The Letter which Mr Morgan commomorates pointed out this essential defect in that Constitution and ought to have put the good Dr. on his Guard. But I was not So fortunate as Mr Hume in putting him on his Guard. Accordingly the National Legislature, hunted the National Executive Authority with as much Zeal and with alternately as long and Short fa the King of Naples with great Phylosopher Sir William Hamilton among his Courtiers ever hunted the Wild Beasts of the forest; and Slaughtered the Royal Family and their Adherents with equal Humanity. Had the Dr lived to See the consequences of his admired Constitution he would long Since have melted into tears and thanked me for this and many other friendly cautions.
But I will proceed no farther at present. I could produce as many Reasons against the Drs Opinion as my learned and ingenious Friend Mr Loft has recorded against the Treatment of Bonaparte. The History of the World for 25 Years has rendered all Arguments against Dr Prices “Every Reason” unnecessary. The Revivals and Awakenings of the Religion of Rome have capped the Climax. What would Dr Price have Said to Revivals of Inquisitions, Sorbonnes Jesuits, Index Expurgatorius Chateaubrians, Genlis and Lucian Bonaparte’s?
I am, my dear Son your affectionate Father
John Adams